Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 1 of 19

FLN Form 85 (rev. 8/98) Notice, Consent, and Order of Reference - Exercise of Jurisdiction by a United States Magistrate Judge

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF FLORIDA
TALLAHASSEE DIVISION

CAROLYN ANN MILLER
VS CASE NO. 4:20-cv-00514-MW-MAF
EBS SECURITY INC ET AL

NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE
TO EXERCISE JURISDICTION

In accordance with the provisions of 28 U.S.C. §636(c), and Fed.R.Civ.P. 73, you are notified that
a United States magistrate judge of this district court is available to conduct any or all proceedings in this
case including a jury or nonjury trial, and to order the entry of a final judgment. Exercise of this jurisdiction
by a magistrate judge is, however, permitted only if all parties voluntarily consent.

You may, without adverse substantive consequences, withhold your consent, but this will prevent
the court’s jurisdiction from being exercised by a magistrate judge. If any party withholds consent, the
identity of the parties consenting or withholding consent will not be communicated to any magistrate judge
or to the district judge to whom the case has been assigned.

An appeal from a judgment entered by a magistrate judge shall be taken directly to the United
States court of appeals for this judicial circuit in the same manner as an appeal from any other judgment of
this district court.
CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE
In accordance with provisions of 28 U.S.C. §636(c) and Fed.R.Civ.P. 73, the parties in this case
consent to have a United States magistrate judge conduct any and all proceedings in this case, including
the trial, order the entry of a final judgment, and conduct all post-judgment proceedings.

Party Represented Signatures Date

Cp cae Wivler CoD. mal 3-36-31

 

 

 

ORDER OF REFERENCE

IT IS ORDERED that this case be referred to
United States Magistrate Judge, to conduct all proceedings and order the entry of judgment in accordance
with 28 U.S.C. §636(c), Fed.R.Civ.P. 73, and the foregoing consent of the parties.

 

 

Date United States District Judge

NOTE: RETURN THIS FORM TO THE CLERK OF THE COURT ONLY JE ALL PARTIES HAVE CONSENTED ON
THIS FORM TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE.

 

RCU'D USDC FLED TL
MAR 24°21 PHS.5
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 2 of 19

AO 398 (Rev, 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

 

 

CAROLYN ANN MILLER )
Plaintiff )

v. ) Civil Action No. 4:20cv514-MW/MAF
EBS SECURITY ET AL )
Defendant )

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: PRINTELLA BUCKHEAD

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below. -
Date: B3-O|- 0 2. \ Ge nolo Qa aandire
. Signakjre of the attorney or unrepresented party

CAROLYN ANN MILLER

Printed name

LL Ave Li foaled: tale F..39826

Address

Mivlerce aralgu eon lo@cinail: Com

E-mail address

So - A1e- AI BS

Telephone number
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 3 of 19

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
Vv

. Civil Action No. 4:20cv514-MW/MAF
EBS SECURITY ET AL

 

Ne ee Se

Defendant

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: EBS SECURITY INC

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within _30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, ] will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date: O3- Ol-Qo2a) C@ Gy {i Phen

 

Signatye of the attorney or unrepresented party

CAROLYN ANN MILLER

 

Printed name

VLE Ave. L. Apalech; Cola Al. 823360

Address

DY ller carole Can lp @a marl. Cam

E-mail addresd

250- D)6- 39985

Telephone number
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 4 of 19

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
Vv.
EBS SECURITY INC ET AL
Defendant

Civil Action No. 4:20CV514-MW/MAF

Nee Ne

WAIVER OF THE SERVICE OF SUMMONS

To: CAROLYN ANN MILLER
(Name of the plaintiff's attorney or unrepresented plaintif)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s

jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.
q

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: C anole CG ors

Signatur¥ of the attorney or unrepresented party

EBS SECURITY INC : Cg Colas O Wier

Printed name of party waiving service of summons Printed name

Vi Ave Rpclach: tala Fl.323a40
Millercarolun em begral-amn
V E-mail addvesk
250-376-3985

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving asummons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

“Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property. .

If the waiver is signed and returned, you can stil! make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 5 of 19

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
Vv.
EBS SECURITY INC ET AL
Defendant

Civil Action No. 4:20CV514~-MW/MAF

WAIVER OF THE SERVICE OF SUMMONS

To: CAROLYN ANN MILLER
(Name of the plaintiff's attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from , the date when this request was sent (or 90 days if it was sent outside the
United States). If fail to do so, a default judgment will be entered against me or the entity I represent.

Date: Cand i> Ch . CAM eo

Signatye of the attorney or unrepresented party

PRINTELLA BUCKHEAD ' Klan Q_ Oiler

Printed name of party waiving service of summons Printed name

WLI Ave Lk. Apalach: cola El. 32820

Address

(Wer Caras Cale @Qunaal. Cara — C
E-mail addr
85D - Ao - AIA SBT

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

; _ “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served,
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 6 of 19

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
v.
EBS SECURITY ET AL
Defendant

Civil Action No. 4:20cv514-MW/MAF

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: PRINTELLA BUCKHEAD

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30. days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.
Date: B3-O- nO 3. \ CO Oneal Q. aandire
. Signakjre of the attorney or unrepresented party

CAROLYN ANN MILLER

Printed name

LVL Ave L. lpatat:cale EL. 23526

Address

Mikerc gralym Co o@CnvdilCam

E-mail address

0 - B1be- AAIABS

Telephone number

 

 
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 7 of 19

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
Vv.

. Civil Action No. 4:20cv514-MW/MAF
EBS SECURITY ET AL

 

Defendant

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: EBS SECURITY INC

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached. .

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within _30_ days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

Ifyou do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.
I certify that this request is being sent to you on the date below.

Date: O3- Ol- 202] C@ Cy fh 1 hor

Signature of the attorney or unrepresented party

CAROLYN ANN MILLER

Printed name

Vit Ave Lb Apalech: dala FL. 32326

Address

 

MY) Wer carolyn Can [e@a meu lca
E-mail addrésd

250- D6-2985

Telephone number
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 8 of 19

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

CAROLYN ANN MILLER

 

Plaintiff)

Vv. Civil Action No. 4:20cv514 -MW/MAF

EBS SECURITY INC ET AL

 

Nee Ne ee ee ee ee es

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) PRINTELLA BUCKHEAD

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: CAROLYN ANN MILLER

171 AVEL
APALACHICOLA, FL 32320

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 02/16/2021 S/Betsy Breeden

 

 

Signature of Clerk or Deputy Clerk

 
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 9 of 19

AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

 

 

CAROLYN ANN MILLER
)
)
Plaintiffs) )
v. Civil Action No. 4:20cv514 -MW/MAF
EBS SECURITY INC ET AL )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) EBS SECURITY INC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
" P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are) CAROLYN ANN MILLER

171 AVEL
APALACHICOLA, FL 32320

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 02/16/2021 S/Betsy Breeden

 

 

Signature of Clerk or Deputy Clerk

 
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 10 of 19

AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

CAROLYN ANN MILLER

 

Plaintiff(s)

v. Civil Action No, 4:20cv514 -MW/MAF

EBS SECURITY INC ET AL

 

Nee Nee ee ee ee ee ee ee

Defendant(s)

SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) PRINTELLA BUCKHEAD

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: CAROLYN ANN MILLER

171 AVEL
APALACHICOLA, FL 32320

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 02/16/2021 S/Betsy Breeden

 

 

Signature of Clerk or Deputy Clerk

 
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 11 of 19

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
Vv

EBS SECURITY INC ET AL
Defendant

Civil Action No. 4:20CV514-MW/MAF

Ne ee ee ee ee

WAIVER OF THE SERVICE OF SUMMONS

To: CAROLYN ANN MILLER
(Name of the plaintiff's attorney or unrepresented plaintif)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from , the date when this request was sent (or 90 days if it was sent outside the
United States). If I fail to do so, a default judgment will be entered against me or the entity I represent.

Date: C Oral en ¢ 10 less

Signatur¥of the attorney or unrepresented party

EBS SECURITY INC Caron QO. Mer

Printed name of party waiving service of summons \ Printed name

VL Ave Rea lach: (ala 1.32380
Millercarcluw 6m bh @GMal-a@m
+ E-mail addvesk
250-316-3985

Telephone number

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure.

_ _, “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property.

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer ora motion under Rule 12 on the plaintiff
and file a copy with the court. By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served,
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 12 of 19

AO 399 (01/09) Waiver of the Service of Summons

UNITED STATES DISTRICT COURT
for the

Northern District of Florida

CAROLYN ANN MILLER

 

 

Plaintiff 3

v. ) Civil Action No. 4:20CV514-MW/MAF
EBS SECURITY INC ET AL )
Defendant )

WAIVER OF THE SERVICE OF SUMMONS

To: CAROLYN ANN MILLER
(Name of the plaintiffs attorney or unrepresented plaintiff)

I have received your request to waive service of a summons in this action along with a copy of the complaint,
two copies of this waiver form, and a prepaid means of returning one signed copy of the form to you.

I, or the entity I represent, agree to save the expense of serving a summons and complaint in this case.

I understand that I, or the entity I represent, will keep all defenses or objections to the lawsuit, the court’s
jurisdiction, and the venue of the action, but that I waive any objections to the absence of a summons or of service.

I also understand that I, or the entity I represent, must file and serve an answer or a motion under Rule 12 within
60 days from , the date when this request was sent (or 90 days if it was sent outside the
United States). If fail to do so, a default judgment will be entered against me or the entity I represent.

Date: Cand ir Ch. AW en

Signatye of the attorney or unrepresented party

PRINTELLA BUCKHEAD las O AV Nes

Printed name of party waiving service of summons Printed name

VL Ave L. Qoalach: ala Fl. 3a3a0

Address

TAS Cap BCU CLL. Carn
E-mail addréss)

R50 - DI - 24 BS

Telephone number

4

 

Duty to Avoid Unnecessary Expenses of Serving a Summons

Rule 4 of the Federal Rules of Civil Procedure requires certain defendants to cooperate in saving unnecessary expenses of serving a summons
and complaint. A defendant who is located in the United States and who fails to return a signed waiver of service requested by a plaintiff located in
the United States will be required to pay the expenses of service, unless the defendant shows good cause for the failure,

oe “Good cause” does not include a belief that the lawsuit is groundless, or that it has been brought in an improper venue, or that the court has
no jurisdiction over this matter or over the defendant or the defendant’s property,

If the waiver is signed and returned, you can still make these and all other defenses and objections, but you cannot object to the absence of
a summons or of service.

If you waive service, then you must, within the time specified on the waiver form, serve an answer or a motion under Rule 12 on the plaintiff
and file a copy with the court, By signing and returning the waiver form, you are allowed more time to respond than if a summons had been served.
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 13 of 19

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
Vv.
EBS SECURITY ET AL
Defendant

Civil Action No. 4:20cv514-MW/MAF

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: PRINTELLA BUCKHEAD

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not a summons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within _ 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, | will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date:

 

Signature of the attorney or unrepresented party

CAROLYN ANN MILLER

Printed name

 

Address

 

E-mail address

 

Telephone number
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 14 of 19

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
Vv.
EBS SECURITY ET AL
Defendant

Civil Action No, 4:20cv514-MW/MAF

Ne Ne ee ee

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: EBS SECURITY INC

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached.

This is not asummons, or an official notice from the court. It is arequest that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date:

 

Signature of the attorney or unrepresented party

CAROLYN ANN MILLER

 

Printed name

 

Address

 

E-mail address

 

Telephone number
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 15 of 19

AO 440 (Rev, 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the
Northern District of Florida

 

 

CAROLYN ANN MILLER
)
)
Plaintiff(s) )
v. Civil Action No. 4:20cv514 -MW/MAF
EBS SECURITY INC ET AL )
)
)
)
Defendant(s) )
SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address) EBS SECURITY INC

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
" P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
whose name and address are: CAROLYN ANN MILLER

171 AVEL
APALACHICOLA, FL 32320

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

CLERK OF COURT

Date: 02/16/2021 S/Betsy Breeden

 

 

Signature of Clerk or Deputy Clerk

 
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 16 of 19

AO 398 (Rev, 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
v.
EBS SECURITY ET AL
Defendant

Civil Action No. 4:20cv514-MW/MAF

Ne ee ee ee

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: PRINTELLA BUCKHEAD

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above,
A copy of the complaint is attached.

This is not asummons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed
waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)
from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?
If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice

is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date:

 

Signature of the attorney or unrepresented party

CAROLYN ANN MILLER

 

Printed name

 

Address

 

E-mail address

 

Telephone number
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 17 of 19

AO 398 (Rev. 01/09) Notice of a Lawsuit and Request to Waive Service of a Summons

UNITED STATES DISTRICT COURT
for the
Northern District of Florida

CAROLYN ANN MILLER
Plaintiff
/ v.
EBS SECURITY ET AL
Defendant

Civil Action No. 4:20cv514-MVW/MAF

Ne ae Ne Nae Se”

NOTICE OF A LAWSUIT AND REQUEST TO WAIVE SERVICE OF A SUMMONS

To: EBS SECURITY INC

 

(Name of the defendant or - if the defendant is a corporation, partnership, or association - an officer or agent authorized to receive service)
Why are you getting this?

A lawsuit has been filed against you, or the entity you represent, in this court under the number shown above.
A copy of the complaint is attached,

This is not asummons, or an official notice from the court. It is a request that, to avoid expenses, you waive formal
service of a summons by signing and returning the enclosed waiver. To avoid these expenses, you must return the signed

waiver within 30 days (give at least 30 days, or at least 60 days if the defendant is outside any judicial district of the United States)

from the date shown below, which is the date this notice was sent. Two copies of the waiver form are enclosed, along with
a stamped, self-addressed envelope or other prepaid means for returning one copy. You may keep the other copy.

What happens next?

If you return the signed waiver, I will file it with the court. The action will then proceed as if you had been served
on the date the waiver is filed, but no summons will be served on you and you will have 60 days from the date this notice
is sent (see the date below) to answer the complaint (or 90 days if this notice is sent to you outside any judicial district of
the United States).

If you do not return the signed waiver within the time indicated, I will arrange to have the summons and complaint
served on you. And I will ask the court to require you, or the entity you represent, to pay the expenses of making service.

Please read the enclosed statement about the duty to avoid unnecessary expenses.

I certify that this request is being sent to you on the date below.

Date:

 

Signature of the attorney or unrepresented party

CAROLYN ANN MILLER

 

Printed name

 

Address

 

E-mail address

 

Telephone number
Case 4:20-cv-00514-MW-MAF Document 15-7 Filed 03/10/21 Page 18 of 19

ESS Secor Tac,
Clo Brattle Roankhead
BAD © Forsyth treet Suite C

- TNoecgen Ville FL. 3 20%
Case 4:20-cv-00514-MW-MAF Document 15-7 File d 03/10/21 Patho of 19: (
Om x
2 .
¢ 2 5
o° (
Rie ¢ 2 sow S -
D 2
A =
sO (0
Ww “U
p

 

 

 

‘PeNgRyOrd 4] Mey 01 LenuaD voisaaig suone bay
ny neddiys ’sp A tsiodind sworsna
Teta jo 9370U poe sustay San Buipse6as 26yaA34 NO IDUON 335

AN

GLE 1ZE9 OB ELM 16V Zl :# # ONINOVAL

(NORE Se
“4. | . UT e 7
@ Ece Vd ies

   

  

loer S \A\ BosswO\\"0

CES EAS MTOPY NY I
fe me +e Aye oN)

  

 

LS SWYOV N IU

ook Ps Od
Lund LOINLSTa™s
